

Exhibit 10.16
EMPLOYMENT AGREEMENT


AGREEMENT entered into as of March 9, 2008, by and between MEREDITH CORPORATION,
an Iowa corporation (the "Company"), and JACK GRIFFIN ("Griffin"), to become
effective March 6, 2008 (“Effective Date”).


WITNESSETH:


WHEREAS, Griffin has been employed by the Company as President, Meredith
Publishing Group; and


WHEREAS, the Company wishes to continue to employ Griffin pursuant to the terms
and conditions hereof, and in order to induce Griffin to enter into this
agreement (the "Agreement") and to secure the benefits to accrue from his
performance hereunder is willing to undertake the obligations assigned to it
herein; and


WHEREAS, Griffin is willing to continue his employment with the Company under
the terms hereof and to enter into the Agreement;


NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:


1.           Position; Duties; Responsibilities.


1.1           Meredith shall employ Griffin in New York, New York, as President,
Meredith Publishing Group, reporting to Steve Lacy (or his successor, if
applicable).  While employed hereunder, Griffin shall have such responsibility
and authority as has historically attached to being President of Meredith
Publishing Group.


1.2           During the course of his employment, Griffin agrees to devote his
full time and attention and give his best efforts and skills to furthering the
business and interests of the Company, which, subject to the mutual agreement of
Griffin and Steve Lacy (or his successor, if applicable), which shall not be
unreasonably withheld, may include Griffin volunteering his time and efforts on
behalf of charitable, civic, professional organizations and boards of other
corporations.


2.           Term.


The term of employment under this Agreement shall commence as of March 6, 2008,
and shall continue through June 30, 2011, unless sooner terminated in accordance
with this Agreement, and thereafter as herein provided. Griffin's term of
employment shall automatically renew for subsequent one (1) year terms, the
first of which would begin on July 1, 2011, subject to the terms of this
Agreement unless either party gives written notice six (6) months or more prior
to the expiration of the then existing term of its decision not to renew (the
"Term").
In the event this Agreement expires at the end of the Term, as extended if
applicable, after the Company has delivered a Non-Renewal Notice to Griffin,
such termination of Griffin’s employment with the Company will be treated for
all purposes hereunder as a termination of employment by the Company Without
Cause pursuant to Section 9.4.


3.           Base Salary.


3.1           The Company shall pay Griffin a base salary at the annual rate of
Seven Hundred Twenty-Five Thousand Dollars ($725,000) ("Base Salary"), beginning
on the Effective Date and continuing through June 30, 2009, payable in
accordance with the standard payroll practices of the Company.


3.2           It is understood that the Base Salary is to be Griffin's minimum
annual compensation during the Term. The Base Salary may increase beginning July
1, 2009 at the discretion of the Compensation Committee of the Company's Board
of Directors ("Compensation Committee").  Base Salary shall include all such
increased amounts, and, if increased, Base Salary shall not thereafter be
decreased.


4.           Long-Term Incentive Plans.


During the Term of this Agreement, Griffin shall be eligible to participate in
all long-term incentive plans, including, without limitation, stock incentive
plans adopted by the Company and in effect (collectively, "Long-Term Incentive
Plans"), at levels of awards to be granted by the Compensation Committee
commensurate with the level of Griffin's responsibilities and performance
thereof.  At its regular August 2008 meeting, the Compensation Committee, in the
exercise of its discretion, shall approve an award to Griffin of: (a) 50,000
non-qualified stock options with a three (3) year cliff vesting schedule and a
strike price equal to the fair market value of Meredith common stock on the date
of such award, and (b) 7,500 Restricted Stock Units of Meredith common stock
with a three (3) year cliff vesting schedule.


5.           Bonus.


5.1           During the Term of this Agreement, Griffin shall be eligible to
participate in the Meredith Management Incentive Plan (or any successor or
replacement annual incentive plan of the Company) ("MIP"), for such periods as
it continues in effect, subject to the terms of the MIP, and to the discretion
vested in the Compensation Committee under the MIP; provided, however, that the
percentage of Base Salary payable as a target bonus under the MIP shall not be
less than eighty percent (80%) (actual Company financial results may result in
an actual bonus paid to Griffin equal to less than or more than eighty percent
(80%) of Base Salary).


5.2           The MIP bonus pursuant to this Section 5.1 shall be paid to
Griffin in conformance with the Company's normal MIP bonus pay policies
following the end of the respective fiscal year. For the purpose of Section 5.1,
MIP bonuses paid with respect to the fiscal year shall include payments made
outside of the fiscal year but for such fiscal year and shall exclude payments
made in the fiscal year that are for another fiscal year.


5.3           For each year during the term of this Agreement, Griffin will
receive an annual Stay Bonus ("Stay Bonus") of Seventy-Five Thousand Dollars
($75,000) less applicable withholdings and deductions, to be payable in twelve
(12) equal installments of Six Thousand Two Hundred Fifty Dollars ($6,250) on
the first regular payday of each month, thereafter conditioned on Griffin's
continuing employment with Meredith on each such payday.


6.           Short-Term Disability.


During any period of short-term disability, the Company will continue to pay to
Griffin the Base Salary throughout the period of short-term disability, but in
no event beyond the end of Term.  In addition, Griffin will continue to receive
all rights and benefits under the benefit plans and programs of the Company in
which Griffin is a participant as determined in accordance with the terms of
such plans and programs, and Griffin shall be eligible to receive the benefit of
his target MIP and Stay Bonuses for the initial year in which the short-term
disability occurs without reduction for the period of short-term disability.  In
the event of Griffin's death during a period of short-term disability, the
provisions of Section 9.1 shall apply. For the purposes of this Agreement,
short-term disability shall be defined as the incapacitation of Griffin by
reason of sickness, accident or other physical or mental disability which
continues for a period not to exceed the fifth month anniversary of the date of
the cause or onset of such incapacitation.  All benefits provided under this
Section 6 shall be in replacement of and not in addition to benefits payable
under the Company’s short-term and long-term disability plan(s), except to the
extent such disability plan(s) provide greater benefits than the disability
benefits provided under this Agreement, in which case the applicable disability
plan(s) would supersede the applicable provisions of this Agreement.  In the
event Griffin is determined to be permanently disabled (as determined under
Section 9.2), the provisions of Section 9.2 shall apply.


7.           Employee Benefit Plans.


7.1           During the Term of this Agreement and subject to all eligibility
requirements, and to the extent permitted by law, Griffin will have the
opportunity to participate in all employee benefit plans and programs generally
available to the Company's employees in accordance with the provisions thereof
as in effect from time to time, including, without limitation, medical coverage,
group life insurance, holidays and vacations, Meredith Savings and Investment
Plan (401k) and the Meredith Employees' Retirement Income Plan, but not
including the Company's short-term and long-term disability plans, except to the
extent that such disability plans provide greater benefits than the disability
benefits provided under this Agreement, in which case the applicable disability
plan would supersede the applicable provisions of this Agreement.


7.2           In addition to benefits described in Section 7.1 during the Term
of this Agreement, Griffin shall also receive or participate in, to the extent
permitted by law, the various perquisites and plans generally available to
officers of the Company in accordance with the provisions thereof as in effect
from time to time including, without limitation, the following perquisites to
the extent the Company continues to offer them: an automobile or automobile
allowance, tax and estate planning, and executive life insurance (if insurable).
Griffin shall also be reimbursed for the regular annual dues for the Yale Club
and the New York Athletic Club and for the initiation fees and regular annual
dues at a mutually agreed upon country club incurred by Griffin in furtherance
of the Company's business.  All such reimbursements or in-kind benefits shall be
payable by the Company on or before the last day of Griffin’s taxable year
following the taxable year in which the expense was incurred.  The expenses paid
or in-kind benefits provided by the Company during any taxable year of Griffin
will not affect the expenses paid or in-kind benefits provided by the Company in
another taxable year.  This right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.  In addition, Griffin
shall participate in the Meredith Replacement Benefit Plan and the Meredith
Supplemental Benefit Plan.


8.           Expense Reimbursements.


During Griffin's employment with the Company, Griffin will be entitled to
receive reimbursement by the Company for all reasonable, out-of-pocket expenses
incurred by him (in accordance with policies and procedures established by the
Company), in connection with his performing services hereunder, provided Griffin
properly accounts therefor.  All such reimbursements shall be payable by the
Company on or before the last day of Griffin’s taxable year following the
taxable year in which the expense was incurred. The expenses paid by the Company
during any taxable year of Griffin will not affect the expenses paid by the
Company in another taxable year.  This right to reimbursement is not subject to
liquidation or exchange for another benefit.


9.           Consequences of Termination of Employment.


9.1           Death. In the event of the death of Griffin during the Term of
this Agreement or during the period when payments are being made pursuant to
Sections 6 or 9.2, this Agreement shall terminate and all obligations to Griffin
shall cease as of the date of death except that, (a) the Company will pay to the
legal representative of his estate in substantially equal installments the Base
Salary and Stay Bonus under Section 5.3 until the end of the month of the first
anniversary of Griffin's death (but not beyond June 30, 2011) with each
installment treated as a separate “payment” for purposes of Section 409A of the
Code, such that any payment that would otherwise be payable within 2 ½ months
after Griffin’s taxable year in which his employment with the Company is
terminated or, if later, within 2 ½ months after the end of the Company’s
taxable year in which Griffin’s employment with the Company is terminated (the
“Short Term Deferral Period”) is exempt from Section 409A of the Code, and (b)
all rights and benefits of Griffin under the benefit plans and programs of the
Company in which Griffin is a participant, will be provided as determined in
accordance with the terms and provisions of such plans and programs. Any MIP
bonus (or amounts in lieu thereof) pursuant to Section 5, payable for the fiscal
year in which Griffin's death occurs, shall be determined by the Compensation
Committee at its meeting following the end of such fiscal year pro rata to the
date of death and promptly paid to Griffin's estate. All awards of restricted
stock, stock options and any other benefits under the Long-Term Incentive Plans
shall be handled in accordance with the terms of the relevant plan and
agreements entered into between Griffin and the Company with respect to such
awards.
9.2           Disability. If Griffin shall become permanently incapacitated by
reasons of sickness, accident or other physical or mental disability, as such
incapacitation is certified by a physician chosen by the Company and reasonably
acceptable to Griffin (if he is then able to exercise sound judgment), and shall
therefore be unable to perform any substantial gainful activity, then the
employment of Griffin hereunder and this Agreement may be terminated by Griffin
or the Company upon thirty (30) days' written notice to the other party
following such certification. Should Griffin not acquiesce (or should he be
unable to acquiesce) in the selection of the certifying doctor, a doctor chosen
by Griffin (or if he is not then able to exercise sound judgment, by his spouse
or personal representative) and reasonably acceptable to the Company shall be
required to concur in the medical determination of incapacitation, failing which
the two doctors shall designate a third doctor whose decision shall be
determinative as of the end of the calendar month in which such concurrence or
third-doctor decision, as the case may be, is made. After the final
certification is made and the 30-day written notice is provided, the Company
shall pay to Griffin, at such times as Base Salary provided for in Section 3 of
this Agreement would normally be paid, 100% of Base Salary for the first twelve
months following such termination, 75% of Base Salary for the next twelve-month
period and 50% of Base Salary for the remaining period of what would have
constituted the current Term of employment but for termination by reason of
disability (but in no event beyond June 30, 2011) with each installment treated
as a separate “payment” for purposes of Section 409A of the Code, such that any
payment that would otherwise be payable during the Short Term Deferral Period is
exempt from Section 409A of the Code. Following the termination pursuant to this
Section 9.2, the Company shall pay or provide to Griffin such other rights and
benefits of participation under the employee benefit plans and programs of the
Company to the extent that such continued participation is not otherwise
prohibited by applicable law or by the express terms and provisions of such
plans and programs. Furthermore, nothing contained in this Section 9.2 shall
preclude Griffin from receiving the benefit of his target MIP bonus and Stay
Bonus for the initial year in which a short-term disability occurs pursuant to
the provisions of Section 6. All benefits provided under this Section 9.2 shall
be in replacement of and not in addition to benefits payable under the Company's
short-term and long-term disability plans, except to the extent such disability
plans provide greater benefits than the disability benefits provided under this
Agreement, in which case the applicable disability plan(s) would supersede the
applicable provisions of this Agreement. All awards of restricted stock, stock
options and any other benefits under the Long-Term Incentive Plans shall be
handled in accordance with the terms of the relevant plan and agreements entered
into between Griffin and the Company with respect to such awards.


9.3           Due Cause.  The Company may terminate Griffin's employment, remove
him as an officer of the Company and terminate this Agreement at any time for
Due Cause. In the event of such termination for Due Cause, Griffin shall
continue to receive Base Salary and Stay Bonus payments provided for in this
Agreement only through the date of such termination for Due Cause.  Griffin
shall be entitled to no further benefits under this Agreement, except that any
rights and benefits Griffin may have under the employee benefit plans and
programs of the Company, in which Griffin is a participant, shall be determined
in accordance with the terms and provisions of such plans and programs. Griffin
understands and agrees that in the event of the termination of employment,
removal as an officer and termination of this Agreement pursuant to this
Section 9.3: (a) All awards of restricted stock, stock options and any other
benefits under the Long-Term Incentive Plans shall be handled in accordance with
the terms of the relevant plan and agreements entered into between Griffin and
the Company with respect to such awards and (b) the Company shall have no
further obligation to pay any bonus to Griffin under the terms of the MIP or
this Agreement, but that the obligations of Griffin under Section 10 shall
remain in full force and effect. The term “Due Cause” shall mean (i) the willful
and continued failure of Griffin to attempt to perform substantially his duties
with the Company (other than any such failure resulting from Disability), after
a demand for substantial performance is delivered to Griffin, which specifically
identifies the manner in which Griffin has not attempted to substantially
perform his duties and for those matters which are subject to cure, a ten (10)
day notice to cure is provided, or (ii) the engaging by Griffin in willful
misconduct which is materially injurious to the Company, monetarily or
otherwise.  For purposes of this definition, no act, or failure to act, on the
part of Griffin shall be considered “willful” unless it is done, or omitted to
be done, by Griffin in bad faith and without reasonable belief that Griffin’s
action or omission was in the best interests of the Company.  Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by Griffin in good
faith and in the best interests of the Company.


9.4           Without Cause. The other provisions of this Agreement
notwithstanding, the Company may terminate Griffin's employment, remove him as
an officer and terminate this Agreement at any time for whatever reason it deems
appropriate, with or without cause and with or without prior notice. In the
event of such a termination of Griffin's employment and this Agreement, Griffin
shall have no further obligations of any kind under or arising out of the
Agreement (except for the obligations of Griffin under Section 10) and the
Company shall be obligated only to promptly pay Griffin within the Short Term
Deferral Period the following in a lump sum payment: (a) 180 percent of Base
Salary, and the Stay Bonus amounts provided in Section 5 of this Agreement
through the end of the then current Term of this Agreement (the "Remaining
Term") as provided for under Section 2 of this Agreement, but no less than a
total of twenty-one months of 180 percent of Base Salary, and Stay Bonus; and
(b) any other amounts due and owing not then paid; provided, however, that in
the event that as a result of such termination of employment Griffin would
otherwise be entitled to a severance payment (a "Change of Control Severance
Payment") under Section 4 of the Amended and Restated Severance Agreement dated
as of  the 30th day of December, 2008, between Griffin and the Company (the
"Severance Agreement"), Griffin shall be entitled to the amounts described in
clause (b) above and the greater of: (i) the cash severance benefits described
in clause (a) of this sentence and (ii) the cash severance benefits described in
Section 4(a) of the Severance Agreement, but in no event to both payments.


After the date of termination under this Section 9.4 or Section 9.6, Griffin
shall not be treated as an employee for purposes of the Company's employee
benefit plans or programs even though he may continue to receive payments as
provided in this Section 9.4, except: that Griffin and his eligible dependents
shall continue, to the extent permitted by law, to be covered by health and
welfare insurance plans or programs in which Griffin and his eligible dependents
participate immediately prior to Griffin's termination of employment for the
Remaining Term; provided, however, that if during such time period Griffin
should enter into employment with a new employer and become eligible to receive
comparable insurance benefits, the continued insurance benefits described herein
shall automatically cease. In the event that Griffin is ineligible, for whatever
reason, to continue to be so covered with respect to any of the above-referenced
plans or programs, the Company shall provide substantially equivalent coverage
through other sources (determined on an after-tax basis).  In the event Griffin
would otherwise be entitled to a Change of Control Severance Payment under the
Severance Agreement as a result of a termination of employment under this
Section 9.4, Griffin may elect to receive the continued health and welfare
insurance benefits under this Section 9.4 or under Section 4(b) of the Severance
Agreement, but in no event both benefits.


Furthermore, in the event of a termination Without Cause, Griffin shall be
presumed to have met eligibility requirements specified in Section 2.4 of the
Meredith Replacement Benefit Plan and the Meredith Supplemental Benefit Plan or
any successor thereto and he shall be entitled to the amounts that have accrued
under such plans through the date of his termination without cause.  All awards
of restricted stock and stock options shall automatically vest and be
exercisable for the full unexpired term of the option.


Griffin agrees that the payments described in this Section 9.4 shall be full and
adequate compensation to Griffin for all damages Griffin may suffer as a result
of the termination of his employment pursuant to this Sections 9.4 or 9.6, and
in consideration of the payments and benefits provided in this Section 9.4,
Griffin agrees to execute a Waiver and Release Agreement in the form attached
hereto as Attachment A; provided, however, that, except as specifically provided
for under this Section 9.4, any rights and benefits Griffin may have under the
employee benefit plans and programs of the Company, in which Griffin is a
participant, shall be determined in accordance with the terms and provisions of
such plans and programs.


9.5           Employee Voluntary.  In the event Griffin terminates his
employment of his own volition prior to the end of the term of this Agreement,
except for a termination as described in Section 9.6 and except for termination
for Good Reason as specifically provided otherwise in the Severance Agreement,
such termination shall constitute a voluntary termination and in such event the
Company's only obligation to Griffin shall be to make Base Salary payments
provided for in this Agreement through  the date of such voluntary
termination.  Any rights and benefits Griffin may have under the employee
benefit plans and programs of the Company, in which he is a participant, shall
be determined in accordance with the terms and provisions of such plans and
programs.  Griffin understands and agrees that in the event of the termination
of employment pursuant to this Section 9.5: (a) All awards of restricted stock,
stock options and any other benefits under the Long-Term Incentive Plans shall
be handled in accordance with the terms of the relevant plan and agreements
entered into between Griffin and the Company with respect to such awards; and
(b) the Company shall have no further obligation to pay any bonuses to Griffin
under the terms of the MIP or this Agreement.


9.6           Change in Title, Duties, Reporting Relationship or Location. If at
any time prior to the end of the Term of this Agreement (a) an adverse change is
made to Griffin's title as President, Meredith Publishing Group, (b) an adverse
material change is made with respect to Griffin's having such responsibility and
authority as has historically attached to being President, Meredith Publishing
Group, (c) a change is made in Griffin's reporting relationship to Steve Lacy or
his successor, or (d) an involuntary change is made to the location of Griffin's
principal office more than twenty-five (25) miles from its current location or
more than twenty-five (25) miles from where he maintains his primary residence,
Griffin shall have the right to terminate his employment with the Company after
first giving the Company written notice of the violation within ninety (90) days
of its initial existence and providing a period of thirty (30) days in which the
violation may be cured and by thereafter, if such violation has not been
corrected or cured, by giving written notice within ninety (90) days of his
termination, and such termination shall be deemed to be termination by the
Company without "Due Cause," and such termination shall be treated in accordance
with the terms of Section 9.4 above.


9.7           The Company agrees to continue Griffin’s coverage under such
directors and officers’ liability insurance policies as shall from time to time
be in effect for active officers and employees for not less than six years
following Griffin’s termination of employment.


10.           Covenants of Griffin.


10.1           Griffin acknowledges that as a result of the services to be
rendered to the Company hereunder, Griffin will be brought into close contact
with many confidential affairs of the Company, its subsidiaries and affiliates,
not readily available to the public. Griffin further acknowledges that the
services to be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character; that the business of the Company is
international in scope; that its goods and services are marketed throughout the
United States and various parts of the world and that the Company competes with
other organizations that are or could be located in nearly any part of the
United States and in various parts of the world.


10.2           In recognition of the foregoing, Griffin covenants and agrees
that, except as is necessary in providing services under this Agreement or to
the extent necessary to comply with law or the valid order of a court or
government agency of competent jurisdiction, Griffin will not knowingly use for
his own benefit nor knowingly divulge any Confidential Information and Trade
Secrets of the Company, its subsidiaries and affiliated entities, which are not
otherwise in the public domain and, so long as they remain Confidential
Information and Trade Secrets not in the public domain, will not intentionally
disclose them to anyone outside of the Company either during or after his
employment. For the purposes of this Agreement, "Confidential Information and
Trade Secrets" of the Company means information which is secret to the Company,
its subsidiaries and affiliated entities. It may include, but is not limited to,
information relating to the magazines, books, publications, products, services,
television stations, real estate franchise operations, new and future concepts
and business of the Company, its subsidiaries and affiliates, in the form of
memoranda, reports, computer software and data banks, customer lists, employee
lists, books, records, financial statements, manuals, papers, contracts and
strategic plans. As a guide, Griffin is to consider information originated,
owned, controlled or possessed by the Company, its subsidiaries or affiliated
entities which is not disclosed in printed publications stated to be available
for distribution outside the Company, its subsidiaries and affiliated entities
as being secret and confidential. In instances where doubt does or should
reasonably be understood to exist in Griffin's mind as to whether information is
secret and confidential to the Company, its subsidiaries and affiliated
entities, Griffin agrees to request an opinion, in writing, from Meredith's
Chief Executive Officer.


10.3           Anything to the contrary in this Section 10 notwithstanding,
Griffin shall disclose to the public and discuss such information as is
customary or legally required to be disclosed by a Company whose stock is
publicly traded, or that is otherwise legally required to disclose, or that is
in the best interests of the Company to do so.


10.4           Griffin will deliver promptly to the Company on the termination
of his employment with the Company, or at any other time the Company may so
request, all memoranda, notes, records, reports and other documents relating to
the Company, its subsidiaries and affiliated entities, and all property owned by
the Company, its subsidiaries and affiliated entities, which Griffin obtained
while employed by the Company, and which Griffin may then possess or have under
his control.


10.5           During and for a period of twenty-four (24) months after the
termination of employment with the Company (except that the time period of such
restrictions shall be extended by any period during which Griffin is in
violation of this Section 10.5), Griffin will not knowingly interfere with,
disrupt or attempt to disrupt, any then existing relationship, contractual or
otherwise between the Company, its subsidiaries or affiliated entities, and any
customer, client, supplier, or agent, or knowingly solicit, or assist any other
entity in soliciting for employment, any person known to Griffin to be an agent
or executive employee of the Company, its subsidiaries, or affiliated entities,
it being understood that the right to seek or enter into contractual
arrangements with independent contractors, including, without limitation,
consultants, professionals, authors, advertisers and the like, shall not be
abridged by reason of this Section 10. In addition, in the event of a voluntary
termination under Section 9.5, during and for a period of twenty-four (24)
months after the termination of employment with the Company, Griffin will not
render services directly or indirectly as an employee, officer, director,
consultant, independent contractor or in any other capacity to any person or
entity that is a competitor of the Company, including, but not limited to, those
entities identified on Schedule A.


10.6           Griffin will promptly disclose to the Company all inventions,
processes, original works of authorship, trademarks, patents, improvements and
discoveries related to the business of the Company, its subsidiaries and
affiliated entities (collectively "Developments"), conceived or developed during
Griffin's employment with the Company and based upon information to which he had
access during the term of employment, whether or not conceived during regular
working hours, through the use of the Company time, material or facilities or
otherwise. All such Developments shall be the sole and exclusive property of the
Company, and upon request Griffin shall deliver to the Company all outlines,
descriptions and other data and records relating to such Developments, and shall
execute any documents deemed necessary by the Company to protect the Company's
rights hereunder.  Griffin agrees upon request to assist the Company to obtain
United States or foreign letters patent and copyright registrations covering
inventions and original works of authorship belonging to the Company hereunder.
If the Company is unable because of Griffin's mental or physical incapacity to
secure Griffin's signature to apply for or to pursue any application for any
United States or foreign letters patent or copyright registrations covering
inventions and original works of authorship belonging to the Company hereunder,
then Griffin hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as his agent and attorney in fact, to act for and
in his behalf and stead to execute and file any such applications and to do all
other lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by him. Griffin hereby waives and quitclaims to the Company any
and all claims, of any nature whatsoever, that he may hereafter have for
infringement of any patents or copyright resulting from any such application for
letters patent or copyright registrations belonging to the Company hereunder.


10.7           Griffin agrees that the remedy at law for any breach or
threatened breach of any covenant contained in this Section 10 may be inadequate
and that the Company, in addition to such other remedies as may be available to
it, in law or in equity, shall be entitled to injunctive relief without bond or
other security.


10.8           Although the restrictions contained in Sections 10.1, 10.2, 10.4
and 10.5 above are considered by the parties hereto to be fair and reasonable in
the circumstances, it is recognized that restrictions of such nature may fail
for technical reasons, and accordingly it is hereby agreed that if any of such
restrictions shall be adjudged to be void or unenforceable for whatever reason,
but would be valid if part of the wording thereof were deleted, or the period
thereof reduced or the area dealt with thereby reduced in scope, the
restrictions contained in Section 10.1, 10.2, 10.4 and 10.5 shall be enforced to
the maximum extend permitted by law, and the parties consent and agree that such
scope or wording may be accordingly judicially modified in any proceeding
brought to enforce such restrictions.


10.9           Notwithstanding that Griffin's employment hereunder may expire or
be terminated as provided in Sections 2 or 9 above, this Agreement shall
continue in full force and effect insofar as is necessary to enforce the
covenants and agreements of Griffin contained in this Section 10. In addition,
the Company obligations under Sections 9, 11 and 19 shall continue in full force
and effect with respect to Griffin or his estate.


11.           Arbitration.


The parties shall use their best efforts and good will to settle all disputes by
amicable negotiations.  The Company and Griffin agree that, with the express
exception of any dispute or controversy arising under Section 9.2 or Section 10
of this Agreement or as may be required under Section 3(g) of the Severance
Agreement, any controversy or claim arising out of or in any way relating to
Griffin's employment with the Company, including, without limitation, any and
all disputes concerning this Agreement and the termination of this Agreement
that are not amicably resolved by negotiation, shall be settled by arbitration
in New York, New York, or such other place agreed to by the parties, as follows:


(a)           Any such arbitration shall be heard before an arbitrator who shall
be impartial.  Except as the parties may otherwise agree, the arbitrator shall
be appointed by the American Arbitration Association, from its panel of
commercial arbitrators, in accordance with its rules and procedures. In
determining the appropriate background of the arbitrator, the appointing
authority shall give due consideration to the issues to be resolved, but its
decision as to the identity of the arbitrator shall be final.


(b)           An arbitration may be commenced by any party to this Agreement by
the service of a written Request for Arbitration upon the other affected
party.  Such Request for Arbitration shall summarize the controversy or claim to
be arbitrated, and shall be referred by the complaining party to the appointing
authority for appointment of arbitrators ten (10) days following such
service.  If an arbitrator is not appointed by the appointing authority within
sixty (60) days following such reference, any party may apply to any court
within the State of New York for an order appointing arbitrators qualified as
set forth below.  No Request for Arbitration shall be valid if it relates to a
claim, dispute, disagreement or controversy that would have been time barred
under the applicable statute of limitations had such claim, dispute,
disagreement or controversy been submitted to the courts of the State of New
York.


(c)           Judgment on the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof.


(d)           It is intended that controversies or claims submitted to
arbitration under this Section 11 shall remain confidential, and to that end it
is agreed by the parties that neither the facts disclosed in the arbitration,
the issues arbitrated, nor the views or opinions of any persons concerning them,
shall be disclosed by third persons at any time, except to the extent necessary
to enforce an award or judgment or as required by law or in response to legal
process or in connection with such arbitration. In addition, Griffin shall be
entitled to disclose the facts disclosed in arbitration, the issues arbitrated,
and the views or opinions of any persons concerning them to legal and tax
advisors so long as such advisors agree to be bound by the terms of this
Agreement.


12.           Successors and Assigns.


12.1           Assignment by the Company.  This Agreement shall inure to the
benefit of and shall be binding upon the successors and assigns of the Company.


12.2           Assignment by Griffin.  Griffin may not assign this Agreement or
any part thereof; provided, however, that nothing herein shall preclude one or
more beneficiaries of Griffin from receiving any amount that may be payable
following the occurrence of his legal incompetency or his death and shall not
preclude the legal representative of his estate from receiving such amount or
from assigning any right hereunder to the person or persons entitled thereto
under his will or, in the case of intestacy, to the person or persons entitled
thereto under the laws of the intestacy applicable to his estate.


13.           Governing Law.


This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of New York without
reference to the principles of conflict of laws.


14.           Entire Agreement.
 
This Agreement and those plans and agreements referenced herein, including, but
not limited to, the Severance Agreement entered into between the Company and
Griffin on the 30th day of December, 2008, contain all the understandings and
representations between the parties hereto pertaining to the subject of the
employment of Griffin by the Company and supersede all undertakings and
agreements, whether oral or in writing, if any there be, previously entered into
by them with respect thereto.


15.           Amendment or Modification; Waiver.


No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing, signed by Griffin and by a duly
authorized officer of the Company and approved in advance by the Compensation
Committee.  Except as otherwise specifically provided in this Agreement, no
waiver by either party hereto of any breach by the other party of any condition
or provision of the Agreement to be performed by such other party shall be
deemed a waiver of a similar or dissimilar provision or condition at the same or
any prior or subsequent time.


16.           Notices.


Any notice to be given hereunder shall be in writing and delivered personally or
sent by overnight mail, such as Federal Express, addressed to the party
concerned at the address indicated below or to such other address as such party
may subsequently give notice of hereunder in writing:


If to Company:


Steve Lacy
President and CEO
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023


with a copy to:


John Zieser, Esquire
Chief Development Officer, General Counsel
     & Secretary
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023


If to Griffin:


Jack Griffin
271 Westway Road
Southport, CT  06890






with a copy to:


Martin Edel
Miller & Wrubel P.C.
250 Park Avenue
New York, New York 10177




17.           Severability.


In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.


18.           Withholding.


Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to Griffin or his beneficiaries, including his estate,
shall be subject to withholding and deductions as the Company may reasonably
determine it should withhold or deduct pursuant to any applicable law or
regulation. In lieu of withholding or deducting, such amounts, in whole or in
part, the Company may, in its sole discretion, accept other provision for
payment as permitted by law, provided it is satisfied in its sole discretion
that all requirements of law affecting its responsibilities to withhold such
taxes have been satisfied.


19.           Deferred Payments.


Any amounts required under this Agreement to be paid to Griffin that Griffin can
and does elect to defer under any Company benefit plan or program shall be
deemed to have been paid to him for purposes of this Agreement; provided,
however, that if the Company breaches the terms of any deferred compensation
plan, arrangement or agreement with respect to which such amounts are to be
paid, Griffin may claim a breach of this Agreement.


Notwithstanding anything in this Agreement or elsewhere to the contrary:


(a)           If payment or provision of any amount or other benefit that is
“deferred compensation” subject to Section 409A of the Code at the time
otherwise specified in this Agreement or elsewhere would subject such amount or
benefit to additional tax pursuant to Section 409A(a)(1)(B) of the Code, and if
payment or provision thereof at a later date would avoid any such additional
tax, then the payment or provision thereof shall be postponed to the earliest
date on which such amount or benefit can be paid or provided without incurring
any such additional tax.  In the event this Section requires a deferral of any
payment, such payment shall be accumulated and paid in a single lump sum on such
earliest date together with interest for the period of delay, compounded
annually, equal to the prime rate (as published in The Wall Street Journal), and
in effect as of the date the payment should otherwise have been provided.

 
 

--------------------------------------------------------------------------------

 

(b)           If any payment or benefit permitted or required under this
Agreement, or otherwise, is reasonably determined by either party to be subject
for any reason to a material risk of additional tax pursuant to Section
409A(a)(1)(B) of the Code, then the parties shall promptly agree in good faith
on appropriate provisions to avoid such risk without materially changing the
economic value of this Agreement to either party.


20.           Survivorship.


The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.


21.           Duty to Mitigate: Set-off.


Griffin shall not be required to seek employment, nor shall the amount of any
payment provided for under this Agreement be reduced by any compensation earned
by Griffin as the result of employment by another employer after the date of
termination of Griffin's employment, or otherwise, except as may be provided
under Section 9.4 with respect to health and welfare insurance benefits. The
Company's obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any set
off, counterclaim, recoupment, defense, or other claim, right or action that the
Company may have against Griffin or others, except to be extent such employment
violates Section 10.5.


22.           Headings.


Headings of the sections of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the title
of any section.


23.           Knowledge and Representation.


Griffin acknowledges that the terms of this Agreement have been fully explained
to him, that Griffin understands the nature and extent of the rights and
obligations provided under this Agreement, and that Griffin has been represented
by legal counsel in the negotiation and preparation of this Agreement.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have re-executed and acknowledged this
Agreement as of the date set forth below.
 
 
MEREDITH CORPORATION

 
By:           /s/ Stephen M.
Lacy                                                                
 
 
 
 
 
JACK GRIFFIN

  /s/ Jack
Griffin                                                                
 
 
Date:  August 24, 2009
 


 





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
